Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on February 17, 2022 is acknowledged. 
Claim 1 is amended. Claims 1-29 are pending. Claims 12-29 are withdrawn without traverse (filed 2/17/22) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2022. 
3.	Claims 1-11 are under examination in this office action.

Specification
4.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Objections
5.	Claims 1-3 are objected to because of the following informalities:  “iPS”, “STAT3”, “ROCK”, “IGF1”, “LIF” and “IL-6” “TGF-beta 1” is not a common abbreviation in the art. Applicants are required to spell out TSLP at the first usage. Appropriate correction is required.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial 
Claims 1-11 are drawn to a medium for inducing a corneal endothelial substitute cell (CECSi) from an iPS cell (iPSC), comprising an insulin-like growth factor (IGF) and a STAT3 activator, and not comprising a bFGF or a ROCK inhibitor. The claims encompass a genus of medium for inducing a genus of CECSi from an iPSC, wherein the medium comprises an IGF and a STAT3 activator. The claims also encompass a genus of IGF and a genus of STAT3 activator. Applicant has not disclosed sufficient species for the broad genus of medium for inducing a genus of CECSi from an iPSC or broad genus of STAT3 activator. 
The specification only describes a CECSi Cell induction medium to induce differentiation of CECSi cells from iPSCs (FF-I01s04 line), wherein the CECSi express cell surface markers: NR3C2, N-caderhrin, Na, K-ATPase alpha1(ATP1A1), PITX2 and ZO-1, and wherein the induction medium comprises DMEM/F2 and additives: N-2 MAX Media Supplement (100x), ascorbic acid  (50 ug/mL), IGF1 (20 ng/mL), KGF (5 ng/mL), LIF (1 ng/mL), IL6 (1 ng/mL), adrenaline (0.5 ug/mL), dexamethasone (38 ng/mL) and aldosterone (720 ng/mL). However, the claims are not limited to the medium, agents and cells set forth above but also encompass structurally and functionally undefined media, agents and cells.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 

An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of a CECSi Cell induction medium comprising DMEM/F2 and additives: N-2 MAX Media Supplement (100x), ascorbic acid, IGF1, KGF, LIF, IL6, adrenaline, dexamethasone and aldosterone to induce differentiation of iPSCs (FF-I01s04 line) into CECSi expressing cell surface markers: NR3C2, N-caderhrin, Na, K-ATPase alpha1(ATP1A1), PITX2 and ZO-1 (examples 1-4, figures 1, 3 and 6-9). However, Applicant is not in possession of other structurally and functionally undefined media and agents to induce differentiation of iPSCs from all sources into structurally and functionally undefined and uncharacterized CESCi cells because different media and agents have different effects on different cells. Hatou et al. teach that the differentiation of corneal endothelial cells (CECs) from different pluripotent stem cells including iPSCs and ESCs require specific media, agents and steps, and the CECs express different markers when they are differentiated from different stem cells in different media and agents (see p. 1 abstract; p. 3-7, tables 1-5; Hatou et al. Inflammation and Regeneration, 2019; 39:19. doi.org/10.1186/s41232-019-0108-y). For example, Chen et al. teach differentiation of iPSC into CEC-like cells expressing ZO‑1, AQP1, Na+‑K+‑ATPase, VE‑cadherin, N‑cadherin and vimentin requires culturing 
The specification provides no identification of any particular agents and media that must be conserved for the claimed genus medium or any particular characteristics and cell markers for the claimed genus of CESCi cells differentiated from a genus of iPSCs. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of medium, the claimed genus of STAT3 activator and the claimed genus of CESCi cells. The specification fails to provide sufficient information as to whether the claimed medium comprising any IGF in combination with any STAT3 activator can induce differentiation st col. 2nd paragraph; Yadav et al. J. Biol. Chem, 2005; 280:31830-31840, cited previously). Weston et al. teach a medium that comprises DMEM/F12, hydrocortisone, PGE1, insulin, EGF (a STAT3 activator) and IGF-1 (an IGF) with no bFGF and no ROCK inhibitor is for culturing kidney cell lines (see p. 13, abstract; p. 14-15; figure 2; Weston et al., Renal Failure, 2004; 26:1:13-20. DOI:10.1081/JDI-120028538). Yuan et al. (US2017/0258495) teach that a medium comprising IGF-1 (an IGF), LIF (a STAT3 activator) and bFGF (with no ROCK inhibitor) is used for oocytes and embryos (see abstract; paragraphs [0012]-[0013]; [0030]; [0034]-[0036]; [0047]-[0053], examples 1-4). 
The specification fails to provide sufficient information as to whether any undefined medium comprising any IGF and any STAT3 activator can induce  differentiation of iPSCs into CESCi. The specification fails to provide sufficient information as to what other media, agents and cells can be used for inducing differentiation of iPSCs into CESCi as the CECSi Cell induction medium shown in examples 1-4 (p. 24-34 of the instant specification).  The specification fails to teach what other structures and characteristics of the claimed media, agents, STAT3 activators and cells can be included/changed as the CECSi Cell induction medium comprising DMEM/F2 and additives: N-2 MAX Media Supplement (100x), ascorbic acid, IGF1, KGF, LIF, IL6, adrenaline, dexamethasone and aldosterone in inducing  
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought,  of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed medium has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

	


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11 are ejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigeru et al. (JP2015155400-English translated version, published Aug 27, 2015, as in IDS).
Claims 1-2 and 11 are drawn to a medium for inducing a corneal endothelial substitute cell (CECSi) from an iPS cell (iPSC), comprising an insulin-like growth factor (IGF) and a STAT3 activator, and not comprising a bFGF or a ROCK inhibitor. 
Shigeru et al. (JP2015155400) teach a conditioned medium of human mesenchymal stem cells (hMSC-conditioned medium) for culturing corneal endothelial cells (CECs) comprising EGF, bFGF, NGF, insulin, transferrin, IGF including IGF1/2, ascorbic acid (see paragraphs [0022]-[0027]), which meet the limitation recited in instant claims 1-2 and 11 because EGF is a STAT3 activator in view of p. 13, [0022] of the instant specification. Thus, claims 1-2 and 11 are anticipated by Shigeru et al. (JP2015155400).






Conclusion

8.	NO CLAIM IS ALLOWED.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimmura et al. (US9347042, issued May 24, 2016, filed Oct 5, 2012) teaches a differentiation induction medium for differentiation of iPS-derived neural crest stem cells (iPS-NCCs) into CECs, wherein the induction medium comprises DMEM/F12 supplemented with N2 supplement, EGF, bFGF, ATRA (retinoic acid), BIO (a GSK inhibitor) and Y27632 (a ROCK inhibitor) or a differentiation induction medium for differentiation of corneal stroma-derived neural crest stem cells (COPs) or skin-derived pluripotent progenitor cells (SKPs) into CECs, wherein the induction medium comprises DMEM/F12 supplemented with N2 supplement, EGF, bFGF, ATRA (retinoic acid), BIO (a GSK inhibitor), Y27632 (a ROCK inhibitor), TGFbeta2 and insulin (see col. 13-20, examples 1-9). Shimmura teaches that iPS-NCCs, COPs or SKPs are cultured in a DMEM/F12 medium supplemented with EGF, FGF2, B27 supplement and LIF and then at least one of a GSK inhibitor, retinoic acid, TGFb2, insulin and a ROCK inhibitor (see col. 7, lines 25-col. 10, line 61) 
Shimmura et al. (WO2016/093359 or US10501725 issued Dec 10, 2019) teaches a differentiation induction medium for differentiation of iPS-NCC into CECs, wherein the induction medium comprises DMEM/F12 supplemented with N2 supplement, EGF, bFGF, ATRA (retinoic acid), BIO (a GSK inhibitor) and Y27632 (a ROCK inhibitor) (see 
Inagaxi et al. (Stem Cell Transl. Med. 2017; 6:788-798, as in IDS) teaches inducing corneal endothelial cells from skin-derived precursor cells (SKPs) comprising culturing SKPs in a medium comprising DMEM/F12, B27, EGF, bFGF, Fungizone and then in a CEC induction medium comprising MEM, 5%FBS, insulin, transferrin, selenium, all trans retinoic acid, BIO, TGFb2, Y27632 and insulin (see p. 789, 2nd col. to p. 790, 1st col.).
Hatou et al. (Stem Cell & Dev. 2013; 22. DOI:10.1089/scd.2012.0286,as in IDS) teaches differentiation of cornea-derived precursors (COPs) into CECs by culturing COPs in DMEM/F12 supplemented with EGF, FGF2, B27 supplement, and then in a SEM medium comprising MEM, supplemented with 1%FBS, all trans retinoic acid, BIO (GSK inhibitor),TGFb2,Y27632, insulin (p. 829, cell culture and in vitro differentiation).
Chen et al. (Exp Ther. Med. 2015; 9:351-360, as in IDS) teach differentiation of iPSC into CEC-like cells expressing ZO‑1, AQP1, Na+‑K+‑ATPase, VE‑cadherin, N‑cadherin and vimentin requires culturing iPSCs from mouse neural progenitor cells in IMDM supplemented with 15% FBS, L-glutamine, non-essential amino acids (NEAA), pyruvate, b-mercaptoethanol and LIF for 4 days, then in an EB medium comprising IMDM, 15% FBS, retinoic acid  for 4 days and in a LECCM comprising DMEM/F12, N2, B27, bFGF, ascorbic acid for 7 days (see p. 352-353). 
McCabe et al. (PLoS One; 2015; 10:e0145266. DOI:10.1371/journal.pone.0145266, as in IDS) teach differentiation of human ESCs into CECs requires using a dual Smad induction medium and a cornea medium, wherein the 
Yadav et al. (J. Biol. Chem, 2005; 280:31830-31840, cited previously) teaches a medium comprising IGF-1 (an IGF) and IL-6 (a STAT3 activator) with no bFGF or no a ROCK inhibitor is used for SH-SY5Y human neuroblastoma cell cultures (p. 31831, 1st col. 2nd paragraph). 
Weston et al. (Renal Failure, 2004; 26:1:13-20. DOI:10.1081/JDI-120028538) teaches a medium comprising DMEM/F12, hydrocortisone, PGE1, insulin, EGF (a STAT3 activator) and IGF-1 (an IGF) with no bFGF and no ROCK inhibitor is used for culturing kidney cell lines (see p. 13, abstract; p.14)
 Yuan et al. (US2017/0258495, published Sep 14, 2017, priority Feb 29, 2016) teaches a medium comprising IGF-1 (an IGF), LIF (a STAT3 activator) and bFGF (with no ROCK inhibitor) is used for oocytes and embryos (see abstract; paragraphs [0012]-[0013]; [0030]; [0034]-[0036]; [0047]-[0053], examples 1-4). 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
February 25, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649